IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-909

                                        No. COA21-561

                                    Filed 29 December 2022

     Chatham County, No. 19 CRS 051583

     STATE OF NORTH CAROLINA

                   v.

     JESSICA REAVIS, Defendant.


           Appeal by Defendant from judgment entered 13 July 2020 by Judge R. Allen

     Baddour, Jr., in Chatham County Superior Court. Heard in the Court of Appeals 22

     March 2022.


           Attorney General Joshua H. Stein, by Solicitor General Ryan Y. Park and
           Solicitor General Fellow Zachary W. Ezor, for the State.

           Dobson Law Firm, PLLC, by Jeffrey L. Dobson, and The Vernon Law Firm, A
           Professional Association, by John W. Moss, for defendant-appellant.


           MURPHY, Judge.


¶1         To be valid, a criminal pleading must contain allegations supporting every

     essential element of the offense with which a defendant is charged. Moreover, where

     a statute indicates that a defendant’s actions must take place at a specific type of

     location to support criminal liability, a defendant’s actions having taken place at that

     type of location is an essential element of the offense. Here, Defendant has been

     charged under N.C.G.S. § 14-277.2(a), which criminalizes possession of a firearm at

     a “parade, funeral procession, picket line, or demonstration upon any private health
                                        STATE V. REAVIS

                                        2022-NCCOA-909

                                       Opinion of the Court



     care facility or upon any public place owned or under the control of the State . . . .”

     N.C.G.S. § 14-277.2(a) (2021). As Defendant’s conduct occurring either at a hospital

     or on public land is an essential element of N.C.G.S. § 14-277.2(a) and the statement

     of charges—even taken together with relevant supplementary materials pursuant to

     N.C.G.S. § 15A-924(a)(5)—did not specify on what type of land Defendant’s conduct

     took place, we vacate her conviction.

                                       BACKGROUND

¶2         This case arises out of an altercation at a protest over the removal of a

     Confederate monument at the historic Hillsborough courthouse on 5 October 2019.

     That day, protestors objecting to the statue’s removal and counter-protestors favoring

     the removal both congregated on-site, leading law enforcement to closely monitor the

     area in the event conflict arose. Consequently, officers in marked patrol cars would

     ride through the area every ten to fifteen minutes to ensure the high tensions between

     the two groups did not give way to violence. During one of these periodic patrols, an

     officer discovered Defendant Jessica Reavis, whom he recognized as a frequent

     attendee of the courthouse demonstrations, standing with a group of protesters

     holding Confederate flags while gesticulating at a group of counter-protestors. As

     she did so, the officer noticed what appeared to be a concealed firearm at her waist.

     Fearing the potential consequences of Defendant’s being armed if the confrontation

     between the two groups were to turn violent, the officer returned to his command
                                         STATE V. REAVIS

                                         2022-NCCOA-909

                                        Opinion of the Court



     center and alerted his colleagues of the situation. Subsequently, a team of officers

     approached and arrested Defendant.

¶3         Prior to her trial before the Chatham County District Court, Defendant and

     the District Court were provided with a Misdemeanor Statement of Charges alleging

     that she “did unlawfully and willfully possess a dangerous weapon while

     participating in, affiliated with, or present as a spectator at a demonstration” under

     N.C.G.S. § 14-277.2. Alongside the Misdemeanor Statement of Charges, Defendant

     and the District Court were also provided with an Incident/Investigation Report

     documenting several officers’ accounts of the incident. In relevant part, the report

     provided that the “[l]ocation of [the] [i]ncident” was “40 East St, Pittsboro, NC 27312”;

     that the type of location was a “[h]ighway/[r]oad/[a]lley/[s]treet/[s]idewalk”; and that

     the “[c]rime/[i]ncident(s)” prompting the report’s creation were “[d]isorderly

     [c]onduct[,]” “[c]arrying [a] [c]oncealed weapon,” and “[w]eapon at parades ETC[.]”

     The “[n]arrative” portion of the report included brief descriptions of the reporting

     officers’ interactions with Defendant on the date of the incident; and, in that portion,

     the reporting officers described, at various points, Defendant’s weapon possession as

     occurring “on the protest side of the road” and “20 yards from East Street[.]”1 On 10

     January 2020, Defendant was found guilty of possessing a weapon at a demonstration


           1 Defendant was also described as having been “escorted [] into the Dunlap
     Building[,]” but only in the course of her arrest.
                                        STATE V. REAVIS

                                         2022-NCCOA-909

                                        Opinion of the Court



     before the District Court and sentenced to fifteen days in the custody of the Sheriff,

     which was suspended for six months of unsupervised probation on the condition that

     Defendant “[s]urrender [her] firearms [and] not further violate the law[.]”

¶4         After receiving her sentence at District Court, Defendant sought a trial de novo

     before the Chatham County Superior Court pursuant to N.C.G.S. § 15A-1431(b). See

     N.C.G.S. § 15A-1431(b) (“A defendant convicted in the [D]istrict [C]ourt before the

     judge may appeal to the [S]uperior [C]ourt for trial de novo with a jury as provided

     by law.”). Prior to trial, Defendant filed several motions, including a Motion for

     Change of Venue, a Motion to Dismiss Charges, a Motion to Dismiss for

     Unconstitutional Prosecution, and a Motion to Dismiss for Unconstitutional

     Vagueness, all of which were denied. At the close of all evidence, Defendant again

     moved to dismiss the charge on the basis that the Misdemeanor Statement of Charges

     was fatally defective for failing to specify that the possession took place “either at a

     public health facility or a publicly owned place controlled by the State or local

     government as required[.]” In response, the State moved to amend the Misdemeanor

     Statement of Charges under N.C.G.S. § 15A-922(f) to specify the unlawful firearm

     possession occurred at a public place. The Superior Court allowed the State’s motion

     and, once again, denied Defendant’s.

¶5         On 22 April 2021, Defendant was found guilty and sentenced to forty-five days

     in the custody of the Sheriff, which was suspended for twelve months of supervised
                                        STATE V. REAVIS

                                         2022-NCCOA-909

                                        Opinion of the Court



     probation on the condition that she not possess or control any firearm in North

     Carolina. Defendant timely appeals.

¶6         During the pendency of the appeal, we entered an order asking the trial court

     whether the aforementioned police report had, in fact, been furnished to Defendant

     prior to her District Court trial. The order stated, in relevant part, as follows:

                  The Superior Court entered judgment following a jury
                  verdict finding Defendant guilty of possessing a pistol at a
                  demonstration in violation of N.C.G.S. [§] 14-277.2. The
                  Record indicates that the State provided Jeff Dobson,
                  Defendant's counsel in the Chatham County Superior
                  Court, a copy of the police report in this case. However, the
                  record is silent as to whether Defendant or Defendant’s
                  counsel received the police report before her trial in the
                  Chatham County District Court, where this case
                  originated. It further appears that Mr. Dobson may not
                  have been trial counsel for Defendant in the District Court.

                  The original jurisdiction to try this petty misdemeanor was
                  in the District Court. N.C.G.S. [§] 7a-272(a) (2021).
                  Defendant was convicted in District Court on 10 January
                  2020 and entered notice of appeal to Superior Court. The
                  Superior Court only obtained jurisdiction of this matter
                  through the operation of N.C.G.S. 7A-271(a)(5). N.C.G.S.
                  [§] 7A-271(a)(5) (2021). As a result, we must not only
                  determine the jurisdiction of the Superior Court, but also
                  that of the District Court at the time the District Court
                  trial occurred. While the State has [appended] a copy of a
                  document labeled ‘Weapon Charges + Jessica + Thalia’ to
                  its brief, no such document exists in the record, nor is there
                  any indication whether this document was the police report
                  the State asserted was provided to Mr. Dobson. Both of the
                  below questions are factual in nature and are necessary to
                  determine the jurisdiction of the lower courts and this
                  Court. Accordingly, the matter is remanded to the
                                        STATE V. REAVIS

                                        2022-NCCOA-909

                                       Opinion of the Court



                  Superior Court, Chatham County, for findings of fact on
                  the following two questions:

                  1) Is the above-referenced document, attached to the
                  State’s Brief as Appendix 9-17, the police report which was
                  provided to Mr. Dobson as referenced at T 18:11-14?

                  2) Was the police report provided to Defendant and/or
                  Defendant’s counsel prior to the State putting on any
                  evidence in her District Court trial?

     (Record citations omitted.) On 11 May 2022, the trial court replied with an order

     finding the following:

                  Having it been heard on the 7th day of April 2022, . . . this
                  court finds, by the agreement of all parties, that:

                  (1) The police report attached to the State’s Brief as
                  Appendix 9-17 is, in fact, the same police report which was
                  provided to Mr. Dobson as referenced at T 18:11-14; and

                  (2) The police report was provided to both Defendant and
                  her counsel prior to trial in District Court and again prior
                  to trial in Superior Court.

                                          ANALYSIS

¶7         On appeal, Defendant argues the trial court erred by denying her Motion for

     Change of Venue, Motion to Dismiss for Unconstitutional Prosecution, and Motion to

     Dismiss for Unconstitutional Vagueness, as well as by denying her motion to dismiss

     for defects in the Misdemeanor Statement of Charges and permitting the State to

     amend it at the close of all evidence.      The State, meanwhile, argues that the

     Misdemeanor Statement of Charges was valid as originally filed; and, in the
                                        STATE V. REAVIS

                                        2022-NCCOA-909

                                       Opinion of the Court



     alternative, that any defects in the statement of charges were cured via amendment

     at trial.    As we agree the charging document was defective and its amendment

     improper, Defendant’s remaining arguments are moot, and we vacate her conviction.

¶8          At the threshold, we note that the two arguments at issue in this case—

     whether the statement of charges was valid ab initio and whether the trial court erred

     in permitting the State to amend the statement of charges—collapse into a single

     issue just beneath the surface of their respective analyses. Under N.C.G.S. § 15A-

     924(a)(5),

                    [a] criminal pleading must contain[] . . . [a] plain and
                    concise factual statement in each count which, without
                    allegations of an evidentiary nature, asserts facts
                    supporting every element of a criminal offense and the
                    defendant's commission thereof with sufficient precision
                    clearly to apprise the defendant or defendants of the
                    conduct which is the subject of the accusation.

     N.C.G.S. § 15A-924(a)(5) (2021). Although special rules—which we will discuss later

     in this opinion, see infra ¶ 10—apply to our construction of statements of charges

     under this statutory scheme, the above substantive requirement applies to a criminal

     pleading “[w]hether by statement of charges or by indictment[.]” State v. Dale, 245

     N.C. App. 497, 502 (2016). Where a charging document does not identify every

     essential element of the offense in compliance with N.C.G.S. § 15A-924(a)(5), we must

     vacate a defendant’s conviction. See State v. Barnett, 223 N.C. App. 65, 72 (2012);

     State v. Harris, 219 N.C. App. 590, 598 (2012).
                                        STATE V. REAVIS

                                        2022-NCCOA-909

                                       Opinion of the Court



¶9         Like the initial validity of a criminal pleading, the permissibility of amending

     a criminal pleading at trial depends on whether the amendment would affect an

     essential element of the offense. The North Carolina Supreme Court has noted that,

     especially with respect to misdemeanor statements of charges, the State retains

     liberal power to amend criminal pleadings at trial; however, the amendment may not

     alter the “nature of the offense . . . .” State v. Capps, 374 N.C. 621, 628 (2020)

     (emphasis added) (“The General Assembly gave prosecutors the freedom to amend

     criminal pleadings at any stage of proceedings if doing so does not change the nature

     of the charges or is otherwise authorized by law.”). Moreover, where the essential

     elements of an offense are affected by an amendment, the nature of the offense is

     changed. State v. Bryant, 267 N.C. App. 575, 578 (2019) (emphasis added) (“When

     the prosecutor amended the citation in question from larceny to shoplifting, she

     changed the nature of the offense charged.     Larceny and shoplifting are separate

     statutory offenses requiring proof of different elements.”); see also State v. Carlton,

     232 N.C. App. 62, 66-67 (2014) (“[G]iven the significantly distinct elements of these

     two crimes, we are compelled to conclude that amending the citation to charge

     Defendant under [N.C.G.S.] § 14-290—rather than under [N.C.G.S.] § 14-291—would

     change the nature of the offense charged.”). Thus, if a criminal pleading is originally

     defective with respect to an essential element, the State’s amendment of the pleading

     to include the missing element is impermissible, as doing so would change the nature
                                            STATE V. REAVIS

                                            2022-NCCOA-909

                                           Opinion of the Court



       of the offense. Here, then, if the Misdemeanor Statement of Charges was incomplete

       with respect to an essential element, Defendant would be correct in arguing both that

       the statement of charges was deficient ab initio and that the trial court erred in

       permitting the State to amend it.

¶ 10          Bearing the foregoing in mind, we now must determine whether, upon

       conducting a de novo review, the State’s failure to specify that the alleged offense

       occurred at a public place affects an essential element of the offense. See Dale, 245

       N.C. App. at 502 (“Challenges to the validity of [a criminal pleading under N.C.G.S.

       § 15A-924(a)(5)] may be raised at any stage in the proceedings and we review the

       challenge de novo.”). In so doing, we are cognizant of the fact that, “[w]hen the

       [criminal] pleading [at issue] is a . . . statement of charges[,] . . . both the statement

       of the crime and any information showing probable cause which was considered by

       the judicial official and which has been furnished to the defendant must be used in

       determining whether the pleading is sufficient” to have identified the essential

       elements of the crime.2 N.C.G.S. § 15A-924(a)(5) (2021). Here, the Superior Court


              2   The State argues that, beyond the consideration of supplementary materials
       authorized by N.C.G.S. § 15A-924(a)(5), “the rules governing amendments to indictments are
       far less flexible” than those governing amendments to statements of charges. As a result, it
       contends, “the amendment was permissible.” And, indeed, the statutes governing the
       respective pleadings state very different amendment rules. See N.C.G.S. § 15A-923(e) (2021)
       (“A bill of indictment may not be amended.”); N.C.G.S. § 15A-922(f) (2021) (“A statement of
       charges, criminal summons, warrant for arrest, citation, or magistrate’s order may be
       amended at any time prior to or after final judgment when the amendment does not change
                                       STATE V. REAVIS

                                        2022-NCCOA-909

                                       Opinion of the Court



has confirmed that the police report included in the Record alongside Defendant’s

Misdemeanor Statement of Charges was both before it for consideration and furnished

to Defendant at all relevant times prior her appeal; however, even assuming,

arguendo, the police report was a supplementary document of the type contemplated

by N.C.G.S. § 15A-924(a)(5), the statement of charges did not contain each essential




the nature of the offense charged.”). However, we have been clear that, “[t]o be sufficient,
any charging instrument, whether an indictment, arrest warrant, or otherwise, must allege
all essential elements of the crime sought to be charged.” State v. Madry, 140 N.C. App. 600,
601 (2000) (citing N.C.G.S. § 15A–924(a)(5) (1999)). This requirement is grounded in
N.C.G.S. § 15A-924(a)(5), which establishes the acceptable floor for the contents of all
criminal pleadings, not just indictments. See generally N.C.G.S. § 15A-924(a)(5) (2021). To
the extent our current caselaw permits the amendment of indictments in circumstances
similar to those in which it permits the amendment of statements of charges, the explanation
is that our caselaw has evolved in a manner that contrasts with an intuitive reading of the
sentence “[a] bill of indictment may not be amended.” N.C.G.S. § 15A-923(e) (2021).
However, it remains the case that, statutorily, neither an indictment nor a statement of
charges may be amended in a manner that changes the nature of the offense. See State v.
Barber, 281 N.C. App. 99, 2021-NCCOA-695, ¶ 29 (“An amendment to an indictment is
permissible so long as the amendment does not substantially change the nature of the charge
as alleged in the indictment.”), disc. rev. denied, 871 S.E.2d 518 (N.C. 2022); N.C.G.S. § 15A-
922(f) (2021) (“A statement of charges, criminal summons, warrant for arrest, citation, or
magistrate’s order may be amended at any time prior to or after final judgment when the
amendment does not change the nature of the offense charged.”).
        We note the possibility that the State, in arguing for this distinction, may be drawing
on our jurisprudence discussing the jurisdictional component of criminal pleadings. In State
v. Jones, for example, the defendant, who failed to object at trial, argued on appeal that the
trial court lacked jurisdiction because the criminal pleading—in that case, a citation—did not
allege every element of the offense. State v. Jones, 255 N.C. App. 364, 369-70 (2017). We
held the trial court did not err, reasoning that, because constitutional concerns with criminal
pleadings are exclusive to indictments, “the failure to comply with [N.C.G.S.] § 15A-
924(a)(5) . . . is not a jurisdictional defect.” Id. at 371 (emphasis in original). Here, however,
where Defendant objected at trial and bases her argument on the statutory insufficiency of
the Misdemeanor Statement of Charges, the failure to fulfill the elemental requirement of
N.C.G.S. § 15A-924(a)(5) would constitute reversible error.
                                             STATE V. REAVIS

                                              2022-NCCOA-909

                                            Opinion of the Court



       element.3

¶ 11          The offense with which Defendant was charged was N.C.G.S. § 14-277.2:

       carrying a weapon at a parade, funeral procession, picket line, or demonstration.

       Under N.C.G.S. § 14-277.2(a),

                     [i]t shall be unlawful for any person participating in,
                     affiliated with, or present as a spectator at any parade,
                     funeral procession, picket line, or demonstration upon any
                     private health care facility or upon any public place owned
                     or under the control of the State or any of its political
                     subdivisions to willfully or intentionally possess or have
                     immediate access to any dangerous weapon.




              3  As we were not briefed on the scope of N.C.G.S. § 15A-924(a)(5), we find it
       improvident—and, for the reasons discussed below, unnecessary, see infra ¶¶ 12-16—to
       decide at this point whether “any information showing probable cause which was considered
       by the judicial official and which has been furnished to the defendant” encompasses
       documents before the trial court. N.C.G.S. § 15A-924(a)(5) (2021). Indeed, the full sentence
       in which the above phrasing appears suggests that “information showing probable cause
       which was considered by the judicial official” simply refers to information that informed, ex
       ante, the decision of the magistrate judge or other judicial official to authorize the issuance
       of the document. N.C.G.S. § 15A-924(a)(5) (2021) (“When the pleading is a criminal
       summons, warrant for arrest, or magistrate’s order, or statement of charges based thereon,
       both the statement of the crime and any information showing probable cause which was
       considered by the judicial official and which has been furnished to the defendant must be
       used in determining whether the pleading is sufficient to meet the foregoing requirement.”).
       While we expressly adopt neither this position nor the State’s position that supplementary
       documents under N.C.G.S. § 15A-924(a)(5) refer to documents considered by the trial court,
       we observe for the benefit of future consideration that the issue is both unclear based on the
       language of the statute and, as yet, undiscussed in our jurisprudence.
               Suffice it to say, given the reliance of our forthcoming analysis on the police report,
       the Misdemeanor Statement of Charges in this case would not, standing alone, contain every
       element of the offence charged as required under our established caselaw. See infra ¶¶ 12-
       16; see also Barnett, 223 N.C. App. at 72; Harris, 219 N.C. App. at 598.
                                     STATE V. REAVIS

                                      2022-NCCOA-909

                                     Opinion of the Court



N.C.G.S. § 14-277.2(a) (2021).4 While our existing caselaw does not address the

essential elements of N.C.G.S. § 14-277.2(a), we have held with respect to analogous

statutes that the location of a defendant’s conduct is essential to the offense.

Specifically, in State v. Huckelba, we observed that, where firearm possession was

prohibited on educational property pursuant to N.C.G.S. § 14-269.2, whether the

location of the conduct was, in fact, educational property was an essential element of

the offense. See State v. Huckelba, 240 N.C. App. 544, 567 (“The indictment charged

all of the essential elements of the crime: that Defendant knowingly possessed a

Ruger pistol on educational property—High Point University.”), rev’d on other

grounds, 368 N.C. 569, 780 S.E.2d 750 (2015). We also went on to clarify that, while

the charging document need not have specified an address, it must have charged that

the property on which the offense occurred was educational property. See id. (“We

agree with the State that the physical address for High Point University listed in the

indictment is surplusage because the indictment already described the ‘educational

property’ element as ‘High Point University.’           Because the indictment properly

contained all of the essential elements of the crime, Defendant has failed to establish

any fatal variance in her indictment.”).




       4 While the other subsections of N.C.G.S. § 14-277.2 include exceptions to the general
rule set out in N.C.G.S. § 14-277.2(a), none of them are relevant to our discussion of this
issue. See generally N.C.G.S. § 14-277.2 (2021).
                                            STATE V. REAVIS

                                             2022-NCCOA-909

                                            Opinion of the Court



¶ 12         Applying Huckleba here, we do not find that the statement of charges, even

       together with the police report, contained sufficient information to indicate that

       Defendant’s conduct took place in the statutorily specified location—that is, “upon

       any private health care facility or upon any public place owned or under the control

       of the State or any of its political subdivisions . . . .” N.C.G.S. § 14-277.2(a) (2021)

       Defendant argues that the statement of charges itself lacks any reference to the

       location of the alleged offense. The State, meanwhile, does not contest the absence of

       the offense’s location from the statement of charges; rather, it argues the

       supplementary information in the police report supplies the missing element.

       Specifically, the State contends that the indictment supplied the missing element by

       describing the “[l]ocation of [the] [i]ncident” as “40 East St, Pittsboro, NC 27312,”

       further       detailing        the          type            of        location       as        a

       “[h]ighway/[r]oad/[a]lley/[s]treet/[s]idewalk[,]”     and        specifying   that   the   police

       responded to that location.      We also separately observe that the police report

       describes Defendant’s weapon possession as occurring “on the protest side of the road”

       and “20 yards from East Street[.]”

¶ 13         Under these facts, we agree with Defendant that the criminal pleading was

       insufficient with respect to an essential element. In Huckleba, the sufficiency of the

       charging document was derived from the fact that, while the incorrect address it

       supplied was unnecessary to indicate the type of location where the events occurred,
                                   STATE V. REAVIS

                                    2022-NCCOA-909

                                   Opinion of the Court



the fact it specifically alleged that Defendant’s actions took place “on educational

property”—and further specified the “educational property” to be “High Point

University”—satisfied the locational element. Id. We see a similar pattern emerge

in our charging document jurisprudence with respect to first- and second-degree

burglary: even in cases where reviewing courts have held an indictment sufficient

despite including an incorrect address, the essential element that the offense took

place in a dwelling house is always otherwise present. See, e.g., State v. McCormick,

204 N.C. App. 105, 111 (2010) (emphasis added) (“[T]he indictment alleges that [the]

defendant ‘did break and enter the dwelling house of Lisa McCormick located at 407

Ward’s Branch Road, Sugar Grove Watauga County’; however, the evidence adduced

at trial indicated that the house number was 317 instead of 407.”); State v. Davis, 282

N.C. 107, 113 (1972) (emphasis added) (“The indictment alleges that the defendant

‘did unlawfully . . . break and enter the dwelling house of Nina Ruth Baker located at

840 Washington Drive, Fayetteville, North Carolina.’ . . . . Miss Baker testified that

she lived at 830 Washington Drive. There was no controversy as to the location of

her residence, and the allegation that [the] defendant ‘did unlawfully . . . break and

enter the dwelling house of Nina Ruth Baker in Fayetteville, North Carolina,’ would

have been sufficient.”); see also State v. Cook, 242 N.C. 700, 702 (1955) (noting that a

then-existing burglary statute “contain[ed] the following essential elements: (1) an

unlawful breaking or entering (2) of the dwelling house of another (3) with the intent
                                          STATE V. REAVIS

                                           2022-NCCOA-909

                                          Opinion of the Court



       to commit a felony or other infamous crime therein”).

¶ 14         This pattern in our caselaw highlights the different functions of the address

       and the locational element in a charging document.          The precise address of a

       defendant’s conduct, while advisable to include, see State v. Melton, 7 N.C. App. 721,

       724 (1970), primarily operates to apprise the defendant of the conduct of which she is

       accused.   See State v. Sellers, 273 N.C. 641, 650 (1968) (“[A] building must be

       described as to show that it is within the language of the statute and so as to identify

       it with reasonable particularity so as to enable the defendant to prepare his defense

       and plead his conviction or acquittal as a bar to further prosecution for the same

       offense.”). On the other hand, indicating the type of location involved—a dwelling

       house in first- and second-degree burglary, educational property in Huckleba, and

       public land here—operates to supply an essential element of the offense.          Both

       adequate notice to a defendant and a description of the essential elements of an

       offense are necessary for an indictment to be valid. See Davis, 282 N.C. at 113 (“The

       description of the house in this case was adequate to bring the indictment within the

       language of the statute. This house was also identified with sufficient particularity

       as to enable the defendant to prepare his defense and plead his conviction or acquittal

       as a bar to further prosecution for the same offense.”) And, while the same language

       can often accomplish both purposes, the presence of one does not always guarantee

       the presence of the other.
                                              STATE V. REAVIS

                                              2022-NCCOA-909

                                             Opinion of the Court



¶ 15          Here, although the details in the police report contain an address and briefly

       describe the location as a “[h]ighway/[r]oad/[a]lley/[s]treet/[s]idewalk[,]” neither of

       these details indicate, directly or implicitly, that Defendant’s conduct took place

       “upon any private health care facility or upon any public place owned or under the

       control of the State or any of its political subdivisions” without resort to sources

       outside the statement of charges and police report. N.C.G.S. § 14-277.2(a) (2021).

       The address provided is not accompanied by a name or description any more detailed

       than “[h]ighway/[r]oad/[a]lley/[s]treet/[s]idewalk”; if the address belonged to a public

       place, it would only be discovered through reference to an external database rather

       than through reference to the documents actually provided to Defendant. Similarly,

       nothing in the disjunctive use of “[h]ighway/[r]oad/[a]lley/[s]treet/[s]idewalk”

       indicates any more than the statement of charges itself that the events described

       occurred at a public place.5 Finally, the description of Defendant’s firearm possession



              5 To elaborate, we note the significance of the fact the police report lists highways,
       roads, alleys, streets, and sidewalks as alternatives through the use of a slash. See Slash,
       Webster’s New World College Dictionary 1364 (5th ed. 2014) (“[A] short diagonal line (/) used
       between two words to show that either is applicable . . . .”). Logically, the alternative listing
       of the types of locations in the list indicates that the conduct could have taken place at any
       one of them, not any particular type of location on the list. In other words, the designation
       “[h]ighway/[r]oad/[a]lley/[s]treet/[s]idewalk” applies just as accurately to a privately-owned
       alley as a State-controlled highway, making the designation unhelpful in distinguishing
       between “public place[s] owned or under the control of the State” and other places. N.C.G.S.
       § 14-277.2(a) (2021). This is the case even though certain individual items in the list on the
       police report, like highways, either are necessarily or are extremely likely to be “public
       place[s] owned or under the control of the State” such that, standing alone, they might have
       supplied the missing element in this case. N.C.G.S. § 14-277.2(a) (2021).
                                          STATE V. REAVIS

                                           2022-NCCOA-909

                                          Opinion of the Court



       as occurring “on the protest side of the road” and “20 yards from East Street,” while

       illustrative, again indicates nothing about the public or private nature of the area

       without reference to external information.

¶ 16         Without any allegations in the charging document supporting an essential

       element of the offense—that Defendant’s conduct took place “upon any private health

       care facility or upon any public place owned or under the control of the State or any

       of its political subdivisions”—the Misdemeanor Statement of Charges in this case

       lacked an essential element of N.C.G.S. § 14-277.2(a). N.C.G.S. § 14-277.2(a) (2021).

       As the missing element was essential, the trial court also erred in allowing the State

       to amend the charging document at trial, which changed the “nature of the offense .

       . . .” Capps, 374 N.C. at 628. For this reason, we must vacate Defendant’s conviction.

       See Barnett, 223 N.C. App. at 72; Harris, 219 N.C. App. at 598. However, as in

       previous cases, we do so “without prejudice to the State’s right to attempt to prosecute

       Defendant based upon a valid [criminal pleading].” Id.

                                          CONCLUSION

¶ 17         The Misdemeanor Statement of Charges, even when taken together with the

       police report considered by the trial court and furnished to Defendant, lacked an

       essential element of N.C.G.S. § 14-277.2.

             VACATED.

             Judge GRIFFIN concurs.
                          STATE V. REAVIS

                          2022-NCCOA-909

                         Opinion of the Court



Judge INMAN concurs in the result only.